DETAILED ACTION
This communication is response to the amendment filed 04/14/2022. Claims 1-34 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  “etracting” recited on line 6 seems to be misspelling of “extracting”. “XML”, “JSON”, and “GUI” recited in various parts of the claims should be written in full in the first occurrence. For example, “GUI” should be changed to “graphical user interface (GUI)” in the first occurrence. “e).” recited in line 15 should be change to “e)”. The claim comprises two full stop instead of a single full stop at the end of the claim. “the GUI interface” recited in line 14 should be changed to “the GUI software interface” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recited “ A method for capturing as-built information through image/pattern recognition and linking the as-built information to equipment documentation to generate an electrical reference and guide. A method for generating digital interactive electrical floor plans, one-line diagrams and electrical schematics…..”. The claim language seems to be directed to two method claims. The first is directed to a method for capturing as-built information through image/pattern recognition…. The second claim is directed to a method for generating digital interactive electrical floor plans….. It is unclear from the claim language which of the claim is directed to the body of the claims. Thus, by claiming two different method claims, the claim language is vague and unclear, thus renders the claim indefinite.

Regarding claim 16, the claim recited “encoding into a low resolutions format such as XML or JSON” in line 6. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 16, the claim recited “features of the document such as length and orientation of walls…..” in line 7. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 16, the phrase "including but not limited to" recited in lines 8-9 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "including but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claim 16, the claim recites the limitation "the document" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the claim recites the limitation "the user" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-15 and 17-34 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,887,189 to Flores Guerra discloses systems and methods of mapping connected devices.
US Patent 9,189,591 to Segal discloses path-based floorplan analysis.
US Patent 10,515,177 to Ruehl et al. discloses implementing routing aware placement or floorplan planning for an electronic design.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464